FILED
                               NOT FOR PUBLICATION                                        JAN 15 2014

                                                                                     MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                                  U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 MARCUS SILVING and DEBORAH                             No. 12-15207
 BADER, husband and wife,
                                                        D.C. No. 2:11-CV-00676-DGC
                Plaintiffs - Appellants,

   v.                                                   MEMORANDUM*

 AMERICA’S SERVICING COMPANY, a
 division of WELLS FARGO HOME
 MORTGAGE, et al.,

                Defendants - Appellees.


                      Appeal from the United States District Court
                               for the District of Arizona
                      David G. Campbell, District Judge, Presiding

                        Argued and Submitted December 5, 2013
                               San Francisco, California

Before: GOULD and PAEZ, Circuit Judges, and EZRA, District Judge.**




         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
        **
              The Honorable David A. Ezra, District Judge for the U.S. District Court for the
Western District of Texas, sitting by designation.
      Appellants Marcus Silving and Deborah Bader appeal the district court’s

dismissal of their claims against America’s Servicing Company (“ASC”), US Bank

National Association as Trustee for CSMC Mortgage-Backed Pass-Through

Certificates, Series 2006-2, First American Title Insurance Company (“FATICO”),

and Mortgage Electronic Registration Systems, Inc. (“MERS”) arising out of the

trustee’s sale of their home. We have jurisdiction pursuant to 28 U.S.C. § 1291.

We review de novo dismissals under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim. Kahle v. Gonzalez, 487 F.3d 697, 699 (9th Cir. 2007). We

affirm.


      Appellants argue that the district court erred in dismissing their claims.

Appellants asserted a litany of claims against Defendants including: breach of

contract, quiet title, breach of the covenant of good faith and fair dealing, negligent

performance under the Good Samaritan doctrine, fraudulent concealment, fraud

and consumer fraud, and negligence per se. The district court properly dismissed

Appellants’ claims. Arizona law does not support Appellant’s “show me the note”

argument. Hogan v. Wash. Mut. Bank, N.A., 277 P.3d 781, 784 (Ariz. 2012) (en

banc); see also Zadrozny v. Bank of N.Y. Mellon, 720 F.3d 1163, 1170 (9th Cir.

2013) (following Hogan’s interpretation of Arizona law). Non-judicial foreclosure

sales are governed by statute in Arizona. See A.R.S. §§ 33-801 to -821. The non-

judicial foreclosure statutes impose no obligation on the beneficiary of a trustee’s
sale to “show the note” before conducting a non-judicial foreclosure. Hogan, 277

P.3d at 783. Accordingly, Appellants’ claims for breach of contract, breach of the

covenant of good faith and fair dealing, fraudulent concealment, and fraud that are

based on a “show the note” theory were properly dismissed by the district court.


      Appellants’ claims for quiet title, breach of the covenant of good faith and

fair dealing, fraudulent concealment, fraud, consumer fraud, and negligence per se

that are based on arguments that various documents and assignments are “void” are

meritless. Appellants’ remaining contentions regarding securitization, negligent

performance, “false and unauthorized signatures” on documents, and failure to

satisfy conditions precedent are unpersuasive. Accordingly, the district court’s

judgment is affirmed.


AFFIRMED.